DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/21 has been entered.
 
Response to Amendment
Claims 12-23 and 25-33 are pending in the application.  Claims 1-11 and 24 have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 18-20, 23, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2015/0342587 A1) (“Norton”) in view of Stone et al. (US 2011/0208240 A1) (“Stone”) and Benavitz et al. (US 2017/0119366 A1) (“Benavitz”).
Regarding claim 12, Norton discloses (Figure 12) a surgical method, comprising: inserting an anchor (340) coupled to a collapsible loop (334) of a surgical filament into a first tissue (10), the collapsible loop (334) extending from one side of a self-locking mechanism (330) of the surgical filament and first and second tails (306, 308) of the surgical filament extending from a second side of the self-locking mechanism; disposing the collapsible loop through a second tissue (20) adjacent to the first tissue; applying tension to the first tail (308) of the surgical filament to collapse the collapsible loop (paragraph 0053), thereby drawing a tissue augmentation tack (370) coupled to the second tail (306) of the surgical filament (via loop 320) towards the second tissue and the first tissue such that a distal face of the tissue augmentation tack applies a force to the tissue to draw the second tissue towards the first tissue, the tissue augmentation tack (370) having a diameter that is at least two times greater than a diameter of the suture filament (Figure 12), wherein the first tail (308) of the surgical filament is disposed through the tissue augmentation tack (through passage 376) and applying tension to the first tail moves the first tail through the tissue augmentation tack (paragraph 0053), and wherein the second tail of the surgical filament is attached to the tissue augmentation tack (the second tail 306 forms loop 320 that attaches the second tail to the tissue augmentation tack 370); and locking a location of the tissue augmentation tack with respect to the first tissue to set the location of the tissue with 
Norton also fails to explicitly disclose that a distance between the self-locking mechanism and the distal face of the tissue augmentation tack is fixed by the second tail such that the applying tension to the first tail maintains the distance between the self-locking mechanism and the distal face of the tissue augmentation tack.  Instead, in Figure 12, Norton discloses that the second tail is affixed to the distal face of the tissue augmentation tack by an adjustable loop (320) that passes through a pair of passageways (372, 374) formed in the loop.  As the first strand (308) is pulled, the portion of the surgical filament (304) defining the first loop (320) is pulled through the passageways (372, 374), which draws the first sleeve (310) against the tissue augmentation tack (370) in order to lock the first loop (320) to the tissue augmentation tack (paragraph 0053).  Since a portion of the surgical filament moves through the sleeve, the distance between the self-locking mechanism (330) and the distal face of the tissue augmentation tack (370) would not be fixed and would vary as tension is any suitable manner.
In the publication of U.S. application Ser. No. 13/098,927, Stone teaches methods including suturing constructs with anchors suitable for attaching a first tissue (12) to a second tissue (14).  Stone teaches that the first tissue (12) and the second tissue (14) can be independently selected from soft tissue or bone to provide any one of a soft tissue-to-bone, a soft tissue-to-soft tissue, or a bone-to-bone connection (paragraph 0039).  In Figures 22-24, Stone teaches a surgical method and construct for attaching soft tissue (rotator cuff 70) to bone (humerus 72).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the surgical construct disclosed by Norton in a procedure to draw soft tissue towards bone, as taught by Stone.  Instead of limiting the surgical construct for use in only procedures involving drawing two layers of soft tissue together, this modification would allow the surgical construct to be used in a variety of surgical repairs including a soft tissue-to-bone, a soft tissue-to-soft tissue, or a bone-to-bone connection (Stone, paragraph 0039).  Specifically, as modified, the surgical construct can be employed in a procedure to affix a rotator cuff to a humerus (Stone, paragraph 0097).  
Benavitz teaches (Figures 1 and 2) an analogous method for stabilizing a joint using a surgical filament (30) that is passed through two layers of tissue (10, 20).  Benavitz teaches the use of a tissue augmentation tack (16) with a distal face that engages the tissue, the tissue augmentation tack having a diameter that is at least two times greater than a diameter of the suture filament.  Benavitz teaches that the surgical 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second tail to pass through the apertures of the tissue augmentation tack and then be knotted to secure the second tail to the tissue augmentation tack, as taught by Benavitz, to fix a distance between the self-locking mechanism and the distal face of the tissue augmentation tack such that the applying tension to the first tail maintains the distance between the self-locking mechanism and the distal face of the tissue augmentation tack.  Norton discloses that the suture construct (304) is coupled to the tissue augmentation tack (320) in any suitable manner.  Benavitz teaches that passing a surgical filament through apertures of a tissue augmentation tack and tying a knot is a suitable means for affixing a surgical filament to a tissue augmentation tack (Benavitz, paragraph 0013).  As modified, the operation of the method would not be affected.  The knot would lock the first loop (320) to the tissue augmentation tack instead of to the first sleeve (310) depicted in Figure 12 of Norton.  Tensioning the first strand (308) would collapse the loop (334) draw the layers of tissue together between the anchor (340) and the tissue augmentation tack (370).
Regarding claim 18, Norton in view of Stone and Benavitz teaches that the anchor is a soft/flexible anchor (Norton, paragraph 0049) that is toggled (the shape of the anchor is changed) to set a location of the anchor with respect to the bone.  NOTE: “toggling” is defined as “switching between two different options/states for something” 
Regarding claim 19, Norton in view of Stone and Benavitz teaches that the anchor is a soft anchor formed of a flexible construct (Norton, paragraph 0049), the method further comprising: actuating the anchor from an unstressed configuration (Norton, Figure 12) to a stressed configuration (Norton, paragraph 0033) to set a location of the anchor with respect to the bone.
 	Regarding claim 20, Norton in view of Stone and Benavitz teaches (Norton, Figure 12) that the diameter of the tissue augmentation tack (370) is at least three times greater than a diameter of the surgical filament.
	Regarding claim 23, Norton in view of Stone and Benavitz teaches that the self-locking mechanism (330) is disposed between the tissue augmentation tack (370) and the collapsible loop (334).
	Regarding claim 26, Norton discloses (Figure 12) a surgical method, comprising: inserting an anchor (340) coupled to a collapsible loop (334) of a surgical filament into a first tissue (10), the collapsible loop being defined by a self-locking mechanism (330) of the surgical filament, the self-locking mechanism being disposed separate from a tissue augmentation tack (370) such that the self-locking mechanism is disposed between a distal face of the tissue augmentation tack and the collapsible loop (Figure 12), the tissue augmentation tack being coupled to the surgical filament; disposing the collapsible loop through a second tissue (20) adjacent to the first tissue (10); applying tension to a first tail (308) of the surgical filament to collapse the collapsible loop (paragraph 0053), thereby drawing the tissue augmentation tack towards the tissue and 
	Norton also fails to explicitly disclose that a distance between the self-locking mechanism and the distal face of the tissue augmentation tack is fixed by the second tail such that the applying tension to the first tail maintains the distance between the self-locking mechanism and the distal face of the tissue augmentation tack.  Instead, in any suitable manner.
In the publication of U.S. application Ser. No. 13/098,927, Stone teaches methods including suturing constructs with anchors suitable for attaching a first tissue (12) to a second tissue (14).  Stone teaches that the first tissue (12) and the second tissue (14) can be independently selected from soft tissue or bone to provide any one of a soft tissue-to-bone, a soft tissue-to-soft tissue, or a bone-to-bone connection (paragraph 0039).  In Figures 22-24, Stone teaches a surgical method and construct for attaching soft tissue (rotator cuff 70) to bone (humerus 72).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the surgical construct disclosed by Norton in a procedure to draw soft tissue towards bone, as taught by Stone.  Instead of limiting the surgical construct for use in only procedures involving drawing two layers of soft tissue together, this modification would allow the surgical construct to be used in a 
Benavitz teaches (Figures 1 and 2) an analogous method for stabilizing a joint using a surgical filament (30) that is passed through two layers of tissue (10, 20).  Benavitz teaches the use of a tissue augmentation tack (16) with a distal face that engages the tissue, the tissue augmentation tack having a diameter that is at least two times greater than a diameter of the suture filament.  Benavitz teaches that the surgical filament (30) can be affixed to the tissue augmentation tack (16) by means known in the art, for example by passing through one or more apertures in the tissue augmentation tack and tying a knot (paragraph 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second tail to pass through the apertures of the tissue augmentation tack and then be knotted to secure the second tail to the tissue augmentation tack, as taught by Benavitz, to fix a distance between the self-locking mechanism and the distal face of the tissue augmentation tack such that the applying tension to the first tail maintains the distance between the self-locking mechanism and the distal face of the tissue augmentation tack.  Norton discloses that the suture construct (304) is coupled to the tissue augmentation tack (320) in any suitable manner.  Benavitz teaches that passing a surgical filament through apertures of a tissue augmentation tack and tying a knot is a suitable means for affixing a surgical filament to a tissue augmentation tack (Benavitz, paragraph 0013).  As modified, the 
Regarding claim 29, Norton in view of Stone and Benavitz teaches that the anchor is a soft anchor formed of a flexible construct (Norton, paragraph 0049), the method further comprising: actuating the anchor from an unstressed configuration (Norton, Figure 12) to a stressed configuration (Norton, paragraph 0033) to set a location of the anchor with respect to the bone.
	Regarding claim 30, Norton in view of Stone and Benavitz teaches (Norton, Figure 12) that the diameter of the tissue augmentation tack (370) is at least three times greater than a diameter of the surgical filament.

Claims 13, 16, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2015/0342587 A1) (“Norton”) in view of Stone et al. (US 2011/0208240 A1) (“Stone”) and Benavitz et al. (US 2017/0119366 A1) (“Benavitz”) as applied to claims 12 and 26 respectively, above, and further in view of Kaiser et al. (US 2009/0312776 A1) (“Kaiser”).
Regarding claims 13, 16, 27, and 28, Norton in view of Stone and Benavitz teaches the invention substantially as claimed, but fails to teach positioning a distal end of a guide adjacent to the tissue, wherein inserting an anchor coupled to a collapsible loop of a surgical filament into bone further comprises passing the anchor through the guide and inserting a portion of the collapsible loop into a slot formed in an outer 
In the same field of endeavor, Kaiser teaches (Figures 21-44) a surgical method for attaching soft tissue to bone comprising positioning a distal end of a guide (115) adjacent to the tissue, wherein inserting an anchor (102) coupled to a collapsible loop (103) of a surgical filament into bone further comprises passing the anchor through the guide and inserting a portion of the collapsible loop into a slot (118) formed in an outer surface of the guide to assist in managing the suture filament during performance of the method.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Norton in view of Stone and Benavitz to further comprise positioning a distal end of a guide adjacent to the tissue, wherein inserting an anchor coupled to a collapsible loop of a surgical filament into bone further comprises passing the anchor through the guide and inserting a portion of the collapsible loop into a slot formed in an outer surface of the guide to assist in managing the suture filament during performance of the method, as taught by Kaiser. This modification would provide access to the region of the repair through the surrounding tissue (paragraphs 0068-0069) and allowing the collapsible loop to extend outside of the guide so that it can be passed through the tissue adjacent to the bone (Figures 29-31; paragraph 0072).  

Claims 13, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2015/0342587 A1) (“Norton”) in view of Stone et al. (US 2011/0208240 A1) (“Stone”) and Benavitz et al. (US 2017/0119366 A1) (“Benavitz”) as applied to claims 12 and 26 respectively, above, and further in view of Arai et al. (US 2013/0237997 A1) (“Arai”).
Regarding claims 13, 17, and 27, Norton in view of Stone and Benavitz teaches the invention substantially as claimed.  However, the combined teaching fails to teach positioning a distal end of a guide adjacent to the tissue, wherein inserting an anchor coupled to a collapsible loop of a surgical filament into bone further comprises passing the anchor through the guide.  Further, the combined teaching fails to teach that the guide is removed before applying tension to the first tail of the surgical filament to collapse the collapsible loop.  Norton in view of Stone and Benavitz teaches that the suture construct is inserted through the first tissue layer and the second tissue layer using any suitable insertion device (Norton, paragraph 0052).
In the same field of endeavor, Arai teaches (Figures 1-3c and 5a-5g) a surgical method comprising inserting an anchor (522) coupled to a collapsible loop (515) of a surgical filament into bone (532, 534), the collapsible loop extending from one side of a self-locking mechanism (514) and first and second tails (516, 518) extending form a second side of the self-locking mechanism (Figure 5f); disposing the collapsible loop through tissue (536, 538) adjacent to the bone; applying tension to the first tail (518) of the surgical filament to collapse the collapsible loop (paragraph 0041), thereby drawing a tissue augmentation tack (524) towards the tissue and bone such that the tissue augmentation tack applies a force to the tissue to draw the tissue towards the bone, the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Norton in view of Stone and Benavitz to incorporate a guide and positioning a distal end of a guide adjacent to the tissue, wherein inserting an anchor coupled to a collapsible loop of a surgical filament into bone further comprises passing the anchor through the guide, wherein the guide is removed before applying tension to the first tail of the surgical filament to collapse the collapsible loop, as taught by Arai.  This modification would allow a surgeon to form a hole in the bone and insert the anchor coupled to the collapsible loop into bone under arthroscopic guidance (Arai, paragraph 0040).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2015/0342587 A1) (“Norton”) in view of Stone et al. (US 2011/0208240 A1) (“Stone”), Benavitz et al. (US 2017/0119366 A1) (“Benavitz”), and Arai et al. (US 2013/0237997 A1) (“Arai”) as applied to claim 13 above, and further in view of Schwartz (US 2008/0195205 A1).

Schwartz teaches (Figures 1-45) various methods for attaching soft tissue (1) to bone (2). Schwartz teaches that the holes in the soft tissue or bone can be made with a punch, needle, drill, awl, microfracture instrument, Steinman pin, k-wire, laser, Rf wand, etc. (paragraphs 0092-0096).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a punch to form the hole in the bone and the hole in the tissue adjacent to bone, as taught by Schwartz, for the drill taught by Norton in view of Stone, Benavitz, and Arai.   Norton in view of Stone, Benavitz, and Arai teaches the claimed invention except that the holes formed in the tissue and bone are formed by a drill instead of a punch.  Schwartz teaches that a punch is an equivalent structure known in the art for forming holes in tissue and bone.  Therefore, because these two tools were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to .

Claims 21, 22, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2015/0342587 A1) (“Norton”) in view of Stone et al. (US 2011/0208240 A1) (“Stone”) and Benavitz et al. (US 2017/0119366 A1) (“Benavitz”) as applied to claims 12 and 26 respectively, above, and further in view of Dooney, Jr. et al. (US 2015/0032157 A1) (“Dooney”).
Regarding claims 21, 22, 31, and 32, Norton in view of Stone and Benavitz teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the tack comprises collagen. 
In the same field of endeavor, Dooney teaches a suture construct for attaching soft tissue (80) to bone (90) comprising a tissue augmentation tack (70) that applies a force to the tissue to draw the tissue towards the bone (paragraph 0033). Dooney teaches that the tack comprises collagen (paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue augmentation tack taught by Norton in view of Stone and Benavitz to comprise collagen, as taught by Dooney, since “it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ416.

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2015/0342587 A1) (“Norton”) in view of Stone et al. (US 2011/0208240 A1) (“Stone”) and Benavitz et al. (US 2017/0119366 A1) (“Benavitz”) as applied to claims 12 and 26 respectively, above, and further in view of Sengun (US 2013/0296895 A1).
Regarding claims 25 and 33, Norton in view of Stone and Benavitz teaches that the self-locking mechanism comprises a sleeve (330) that slidably receives the first tail (308) of the surgical filament to collapse the collapsible loop.  However, Norton in view of Stone and Benavitz fails to disclose that the self-locking mechanism comprises a self-locking sliding knot.  
In the same field of endeavor, Sengun teaches (Figure 1) a suture construct formed of surgical filament comprising a collapsible loop (28) extending from one side of a self-locking mechanism (26) of the surgical filament and first and second tails (30, 32) extending from a second side of the self-locking mechanism.  Sengun teaches that applying tension to the first tail (30) of the surgical filament collapses the collapsible loop (paragraph 0051).  Sengun teaches that the self-locking mechanism (26) comprises a self-locking sliding knot (paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a self-locking sliding knot as taught by Sengun for the self-locking mechanism taught by Norton in view of Stone and .

Response to Arguments
Applicant’s arguments with respect to claims 12-23 and 25-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Benavitz reference has been cited to teach the new claim limitation introduced in the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bojarski et al. (US 2003/0130694 A1) teaches (Figures 46 and 47) an analogous method where a distance is fixed between a distal surface of a tissue augmentation tack (503) and a self-locking mechanism (35).  Figures 31-36 of Schwartz (US 8,597,352 B2) also teaches configurations that are pertinent to the new claim limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/C.D.K/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771